 1                                                                       The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    DAVID GOLDSTINE,

 9                                 Plaintiff,
                                                       Case No. 2:18-cv-01164 MJP
10    v.
                                                       PLAINTIFF’S AMENDED MOTION
11    FEDEX FREIGHT, INC.,                             FOR SANCTIONS DUE TO MISTRIAL

12                                 Defendant.          NOTE ON MOTION CALENDAR:
                                                       January 10, 2020
13

14
                                        I.       RELIEF REQUESTED
15
            Plaintiff respectfully requests that the Court grant sanctions seeking reimbursement of
16
     attorney’s fees and costs resulting from the mistrial caused by Defendant FedEx Freight Inc.’s
17
     (“FedEx”) discovery misconduct. Sanctions arising from mistrial are authorized by Federal Rule of
18
     Civil Procedure 37 and this Court’s inherent powers.
19
                                      II.       STATEMENT OF FACTS
20
     A.     Procedural History
21
            On December 10, 2019, the Court ordered a mistrial of this disability discrimination case. The
22
     jury had been selected the day prior. All eight jurors stood by ready to enter the courtroom. The parties
23

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                           AKW LAW, P.C.
      MISTRIAL - 1                                                               6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
 1   were about to begin opening statements. Witnesses were subpoenaed and gathering at the courthouse.

 2   Weeks of witness preparation were complete. Plaintiff David Goldstine had taken the week off work

 3   without pay. Non-refundable costs were incurred. Both parties were prepared to proceed with trial.

 4          A mistrial is used in extreme circumstances to overcome irrevocable prejudice. In this instance,

 5   the Court ordered a mistrial because of discovery violations outlined in Plaintiff’s motion for sanctions

 6   pursuant to Fed. R. Civ. P. 37. Motion for Sanctions [Dkt. # 76]. By written order, the Court explained:

 7          The failure of Defendant to fully and timely provide Plaintiff with evidence which he had
            repeatedly requested and to which he had a right (plus the failure to timely advise Plaintiff
 8          when Defendant believed that such evidence was not in its possession) constituted a
            violation of acceptable standards of federal discovery practice and unquestionably
 9          impeded Plaintiff’s ability to properly and fully prepare and present his case.

10   Order at 4:12-17 [Dkt. # 133]. The Court found FedEx Freight Inc.’s failure to provide requested

11   employee benefits information placed Plaintiff in the position of proceeding to trial with “undeveloped

12   and untested evidence upon which potentially rests hundreds of thousands of dollars. . .” Id. at 4:22-

13   5:2. This failure of discovery coupled with an undeveloped record on Plaintiff’s health concerns

14   invited a miscarriage of justice the Court could not countenance. Id. The Court ordered a mistrial sua

15   sponte and over Plaintiff’s objection. The mistrial followed three motions to compel by Plaintiff and

16   a motion for discovery sanctions against Defendant. See Dkt. ## 22, 33, 43, 133.

17          During the hearing on December 10, 2019, Plaintiff described in detail the late disclosed

18   discovery by Defendant. Transcript at 25:3-9; 26:17-27:5; 33:2-34:9 [Dkt. # 134]. Defense counsel

19   acknowledged he was aware of the outstanding request for benefits information, id. at 9:17-19, and

20   conceded that he had failed to follow up with Plaintiff’s counsel. Id. at 12:3-5; 17:21-23. As to the late

21   disclosed documents, FedEx’s counsel claimed (despite evidence to the contrary) that the company

22   “provided everything to [Plaintiff] that we had” within the Court’s seven-day order to produce

23   documents issued on March 19, 2019. Id. at 20:6-16; Order Granting Motion to Compel (3/9/2019)

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                           AKW LAW, P.C.
      MISTRIAL - 2                                                               6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
 1   [Dkt. # 40]. Counsel claimed FedEx had asked its employees to produce all e-mails containing the

 2   name “Goldstine” and that these e-mails were produced “early on.” Transcript at 23:22-24:4, 24:17-

 3   25:1 [Dkt. # 134]. Counsel explained that FedEx later supplemented its e-mail production with the

 4   assistance of forensic services able to produce e-mails beyond what a “regular person is capable” of

 5   producing through a key word search for the Plaintiff’s name. Id.

 6          During the hearing, Plaintiff demonstrated that FedEx’s statements were false. Id. at 26:17-

 7   27:5. Plaintiff displayed a critical e-mail on the document camera, showing that U.S. Healthworks’

 8   Medical Regional Director notified FedEx that Plaintiff had passed a thorough medical certification.

 9   Id.; Wong Decl., ¶ 4, Ex. A, (E-mail dated 5/2/2017). This e-mail appears to impeach the central

10   premise of FedEx’s defense that the Federal Motor Carrier Safety Act prohibited Plaintiff’s return to

11   work. Wong Decl. ¶ 5. This e-mail was not produced “early on,” nor within seven days of the Court’s

12   order compelling discovery, and only formally produced in the waning days of the discovery period.

13   Wong Decl. ¶ 6; see also Transcript at 24:17-25:1 [Dkt. # 134]. Plaintiff argued that if the e-mail

14   search had occurred as FedEx claimed, this key document – which contains the name “Goldstine”

15   eight times – should have been timely produced. Transcript at 26:17-27:5. FedEx could not offer a

16   satisfactory explanation. Id. at 24:5-8.

17          After reminding FedEx of its duties to comply with discovery obligations, the Court chastised

18   FedEx’s counsel before concluding that a mistrial was unavoidable. Transcript at 18:13-18

19   (12/10/2019) [Dkt. # 134]. Explaining its reasoning for the mistrial, the Court cited “a troubled

20   discovery history,” Order at 1 [Dkt. # 133], and a series of failures to cooperate in discovery by

21   FedEx’s counsel Donald Snook which evidenced a “pattern of behavior” it found “problematic.”

22   Transcript at 18:17-18 (12/10/2019) [Dkt. # 134]. The Court issued sanctions against FedEx

23   addressing the discovery failures that led to its mistrial order. Order at 6-7 [Dkt. # 133]. The Court

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                          AKW LAW, P.C.
      MISTRIAL - 3                                                              6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                               Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
 1   directed FedEx to pay $3,189.72 for the assessed cost of two days of jury service and invited this

 2   motion for further sanctions. Order at 5:3-5; 7:1-2 [Dkt. # 133]. The earliest the Court can set the case

 3   for trial is in April 2020.

 4   B.      Fees and Costs of Trial Preparation

 5           Preparation for trial is a herculean task. It requires months of effort by attorneys, paralegals,

 6   and witnesses alike. Fifteen-hour days are common. In the four weeks prior to December 10, 2019,

 7   four lawyers and two paralegals incurred $197,717.50 in fees preparing the case for trial. Wong Decl.,

 8   ¶ 26; Bloom Decl., ¶ 28. The lawyers prepared and practiced opening statement, met with and prepared

 9   witnesses, reviewed deposition transcripts, closely read exhibits, planned and drafted examination

10   questions, and attempted settlement negotiations. Id. Billing statements are provided with the

11   declarations of counsel. Wong Decl., Ex. B; Bloom Decl., Ex. A. The lawyers estimate that

12   approximately 35% of the work completed in the final four weeks before trial must be redone before

13   the case is tried again in April. Wong Decl., ¶ 12; Bloom Decl., ¶ 8.

14           Plaintiff’s expert, experienced trial counsel Elizabeth Hanley, states that Plaintiff’s estimate of

15   a minimum of 35% duplication of fees incurred in the approximately four weeks before trial is a

16   reasonable estimate in this matter. Declaration of Elizabeth Hanley ¶15. According to Ms. Hanley,

17   who has had to prepare for trial at least three times due to trial continuances, as much as almost 60%

18   duplication of work from the 4 weeks before trial was necessary. Hanley Decl. ¶ 12.

19           Plaintiff also seeks to recoup costs associated with the mistrial. These costs are detailed in the

20   accompanying attorney declarations. Wong Decl., Ex. C; Bloom Decl. ¶¶ 33-39. The preparation of

21   this fee petition incurred an additional $11,857.50 in fees and $3,500 for the expert’s declaration.

22   Wong Decl., ¶ 30; Wada Decl., ¶ 16; Bloom Decl., ¶ 32; Hanley Decl., ¶ 16. Plaintiff seeks recovery

23   of 35% of the legal fees incurred in the last four weeks before trial. In total, Plaintiff seeks

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                            AKW LAW, P.C.
      MISTRIAL - 4                                                                6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
 1   reimbursement of $73,763.38 in attorney’s fees for work that must be duplicated for the mistrial,

 2   $11,857.50 in attorney’s fees incurred in bringing this motion, $3,500 for the expert’s declaration, and

 3   $8,452.49 in costs.

 4                                           III.   ISSUE PRESENTED

 5          1.       Whether this Court should award reasonable attorney’s fees and costs to Plaintiff
     Goldstine for additional expenses that would not have been incurred but for FedEx’s misconduct
 6   necessitating a mistrial.

 7                                     IV.      EVIDENCE RELIED UPON

 8          In support of this Motion, Plaintiff Goldstine relies upon the Declarations of Ada K. Wong,
     Jordan T. Wada, Beth Bloom, and Elizabeth Hanley, the attachments thereto, and the files and
 9   pleadings herein.

10                                V.         AUTHORITY AND ARGUMENT

11   A.     Summary of the Law

12          Federal Rule of Civil Procedure 37(b) lists the sanctions that become available when a party

13   fails to obey a court order compelling discovery. These sanctions include deeming facts established,

14   prohibiting evidence, issuing a stay, dispositive rulings, and contempt. Fed. R. Civ. P. 37(b)(2)(A).

15          In addition to Rule 37, federal courts possess certain “inherent powers,” not conferred by rule

16   or statute, “to manage their own affairs so as to achieve the orderly and expeditious disposition of

17   cases.” Link v. Wabash R. Co., 370 U.S. 626, 630-631 (1962). That authority includes “the ability to

18   fashion an appropriate sanction for conduct which abuses the judicial process.” Chambers v. NASCO,

19   Inc., 501 U.S. 32, 44-45 (1991).

20   B.     The Court Has the Authority to Require FedEx to Pay All Expenses Plaintiff Would Not
            Incur But for the Mistrial.
21
            1.      FedEx Violated a Court Order. Fees & Costs May Be Awarded per Rule 37.
22
            The Court ordered a mistrial because FedEx failed to obey the Court’s order compelling
23

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                          AKW LAW, P.C.
      MISTRIAL - 5                                                              6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                               Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
 1   discovery. Under these circumstances, all of the remedies under Rule 37(b) and the Court’s inherent

 2   powers are available to compensate Plaintiff for the harm resulting from the mistrial.

 3            There should be no question on this record that FedEx failed to obey a court order compelling

 4   discovery. It failed to produce records by March 26, 2019 including the critical e-mail concerning Dr.

 5   Hoffman, a driver manual, safety committee materials, and a safety policy on raising and lowering

 6   trailer doors. Transcript 33:2-34:9 [Dkt # 134]. Several of these late-disclosed documents undermine

 7   FedEx’s stated defenses and are listed in Plaintiff’s proposed exhibits. Id. It was only after a failed

 8   mediation on May 7, 2019 that FedEx finally produced these damaging records.1 Wong Decl., ¶ 7.

 9            In addition, Defendant failed to produce benefits information requested in Plaintiff’s first

10   discovery requests – documents also due by March 26, 2019 per the Court’s March 19, 2019 order.

11   Transcript 4:21-5:15 [Dkt. # 134]; Order at 2:21-3:2 [Dkt. # 133]. FedEx’s failure to disclose this

12   benefits information ultimately led the Court to order a mistrial. As the Court explained in its order:

13            To require or permit Plaintiff to proceed with undeveloped and untested evidence upon
              which potentially rests hundreds of thousands of dollars in damages or to allow the case
14            to proceed without a developed record on Plaintiff’s health concerns invites a miscarriage
              of justice this Court cannot countenance.
15
     Order at 4:22-5:2 [Dkt. # 133]. Prior to the disclosure of this lack of candor on benefits, the Court was
16
     prepared to proceed. See Pre-Trial Hearing Transcript (12/3/2019). By ordering a mistrial due to
17
     discovery misconduct, including the repeated failure to comply with an order compelling discovery,
18
     the mistrial was an appropriate sanction under Rule 37(b) and the Court’s inherent powers.
19
              A court issuing sanctions pursuant to Rule 37(b) may order the party not complying with the
20
     order and/or the party’s attorney to pay all expenses, including reasonable attorney’s fees, incurred by
21

22
     1
23    Indeed, Defendant nearly escaped testimony of Dr. Hoffman at trial because of its late disclosure of his identity. Hearing
     on Pre-Trial Conference, December 9, 2019.

         PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                                   AKW LAW, P.C.
         MISTRIAL - 6                                                                       6100 219th St. SW, Suite 480
         Case No. 2:18-cv-01164 MJP                                                        Mountlake Terrace, WA 98043
                                                                                     Tel. (206) 259-1259 / Fax (855) 925-9529
 1   the moving party as a result of the failure to comply. Fed. R. Civ. P. 39(b)(2)(C); see also McClaughlin

 2   v. Phelan Hallinan & Schmieg, LLP, 756 F.3d 240, 249 (3d Cir. 2014). When the misconduct results

 3   in a mistrial, it follows that fees and expenses resulting from the mistrial must be reimbursed by the

 4   offending party. No finding of bad faith is necessary for the Court to order Defendant to reimburse

 5   fees and expenses resulting from the mistrial under Rule 37(b). See Order at 5:12-15 [Dkt. # 133].

 6           2.     FedEx Acted in Bad Faith Authorizing Sanctions under Court’s “Inherent Powers.”

 7           The Court may also impose sanctions according to its “inherent powers.” One permissible

 8   sanction is an “assessment of attorney’s fees” ordering a party that has “acted in bad faith, vexatiously,

 9   wantonly, or for oppressive reasons” to pay legal fees and costs incurred by the other side. Chambers,

10   501 U.S. at 32, 45. The Ninth Circuit has approved monetary sanctions designed to compensate the

11   other party for unnecessary costs and attorney’s fees incurred as a result of a mistrial. See Lasar v.

12   Ford Motor Co., 399 F.3d 1101, 1111 (9th Cir. 2005). In Lasar, the Ninth Circuit approved a trial

13   court order directing a party who violated a motion in limine to reimburse the court and other party for

14   unnecessary costs and fees incurred as a result of the mistrial. Id. (finding the party acted in bad faith).

15           The bar for bad faith conduct is not set high. A party “demonstrates bad faith by ‘delaying or

16   disrupting the litigation or hampering enforcement of a court order.’” Primus Auto. Fin. Servs., Inc. v.

17   Batarse, 115 F.3d 644, 649 (9th Cir. 1997) (quoting Hutto v. Finney, 437 U.S. 678, 689 n.14 (1978)).

18   “‘[D]isobedient conduct not shown to be outside the control of the litigant’ is all that is required to

19   demonstrate willfulness, bad faith, or fault.” Henry v. Gill Indus., Inc., 983 F.2d 943, 948 (9th Cir.

20   1993) (quoting Fjelstad v. American Honda Motor Co., 762 F.2d 1334, 1341 (9th Cir. 1985)).

21           This Court has not yet made an explicit finding of bad faith. See e.g., Order at 5:12-15 [Dkt. #

22   133]. There is ample support in the record from which the Court could do so and justify the exercise

23   of its inherent powers, including clear evidence that FedEx made the choice to withhold damaging

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                             AKW LAW, P.C.
      MISTRIAL - 7                                                                 6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                                  Mountlake Terrace, WA 98043
                                                                            Tel. (206) 259-1259 / Fax (855) 925-9529
 1   documents, and that FedEx’s actions – which triggered a mistrial – disrupted the litigation. Therefore,

 2   should the Court choose to order reimbursement of costs and fees arising from the mistrial according

 3   to its “inherent powers,” the foundation for a necessary finding of bad faith is plainly established.

 4   C.      The Court Should Order FedEx to Reimburse Plaintiff Only for Fees and Costs He
             Would Not Have Incurred Without Defendant’s Misconduct.
 5
             When imposing sanctions, a court can shift only those attorney’s fees incurred because of the
 6
     misconduct at issue. See Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017). A fee
 7
     award is calibrated to the damages caused by the misconduct “if it covers the legal bills that the
 8
     litigation abuse occasioned,” but goes too far if it extends to fees and costs that would have been
 9
     incurred without the misconduct. Id. The trial court must establish a causal link between the litigant’s
10
     misbehavior and legal fees paid by the opposing party. Id. The court must determine whether a given
11
     legal fee would or would not have been incurred in the absence of the sanctioned conduct. Id. at 1187.
12
             In this instance, with a second trial anticipated in April 2020 at the earliest, any fee or cost
13
     incurred to prepare for the first trial that must be incurred again in preparation for the new trial is a fee
14
     or cost that would not have been incurred but for the misconduct.
15
             When determining the sum total of fees and costs that would not have accrued but for the
16
     misbehavior, the court’s “essential goal” in shifting fees is “to do rough justice, not to achieve auditing
17
     perfection.” Id. (quoting Fox v. Vice, 563 U.S. 826, 836 (2011) (internal quotations omitted)).
18
     Therefore, a trial court may decide that all or a set percentage of a particular category of expenses was
19
     incurred solely because of the misconduct. Id. Due to the court’s “superior understanding of the
20
     litigation,” these judgments are entitled to substantial deference. Id. (citations omitted).
21
             1.      FedEx Must Reimburse Plaintiff for Attorney’s Fees Caused by the Mistrial.
22
             Fees caused by a mistrial are recoverable. Lasar, 399 F.3d at 1111. Courts have long
23

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                             AKW LAW, P.C.
      MISTRIAL - 8                                                                 6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                                  Mountlake Terrace, WA 98043
                                                                            Tel. (206) 259-1259 / Fax (855) 925-9529
 1   recognized that an attorney is entitled to reasonable attorney fees for trial preparation time, even when

 2   a mistrial requires that attorney to prepare a second (or even third) time. Abner v. Kansas City S. Ry.

 3   Co., 541 F.3d 372, 380 (5th Cir. 2008) (collecting cases). The central premise of these cases is that if

 4   the fees incurred are reasonable and the resulting mistrial is not the fault of the plaintiff, then there is

 5   no justification for the denial of fees.2 Id. at 381. While such cases often arise in the context of post-

 6   trial fee-shifting, the reasoning remains the same: an attorney is entitled to reasonable fees if work

 7   must be duplicated through no fault of her own.

 8            The case law also clarifies a practical reality: when a lawyer must prepare for a second trial

 9   after a mistrial, there will be duplication of effort. In Gierlinger v. Gleason, for instance, the Second

10   Circuit Court of Appeals considered the recovery of attorney’s fees for a second trial and third trial

11   after the court ordered a mistrial sua sponte during the second trial. 160 F.3d 858, 862 (2d Cir. 1998).

12   The district court committed reversible error when it denied recovery of attorney’s fees for time spent

13   preparing for the trial that ended in mistrial. Id. at 877-78. The Court reasoned as follows:

14            [W]e cannot agree that it was appropriate to award no fees for trial preparation time.
              Despite there having been a prior trial of the case, no competent attorney would
15            embark on a retrial without some preparation. This is especially true when there
              has been a lengthy interval between the two trials . . . . We conclude that it was
16            unquestionably reasonable for . . . [the plaintiff's attorney] after the two-year hiatus, to,
              inter alia, review the three-week transcript of the first trial, review files to refresh his
17            recollection, organize his proposed exhibits, and prepare his witnesses .... Second, we
              cannot agree that it was appropriate to compensate ... [the plaintiff's attorney] for less
18            than all of the time reasonably spent conducting the second trial, for the record belies
              the district court's rationale that . . . [the plaintiff's attorney] bore significant
19            responsibility for the mistrial.

20   Id. at 877-878 (emphasis added) (finding the attorney’s time spent preparing was compensable).

21

22
     2
       See also O'Rourke v. City of Providence, 235 F.3d 713, 717 (1st Cir. 2001) (“The question is who should pay for the
23   mistake, in the sense of bearing the costs of attorneys’ fees for two trials. Because the mistake was not caused by plaintiff,
     there is no reason to deny fees.”).

         PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                                     AKW LAW, P.C.
         MISTRIAL - 9                                                                         6100 219th St. SW, Suite 480
         Case No. 2:18-cv-01164 MJP                                                          Mountlake Terrace, WA 98043
                                                                                       Tel. (206) 259-1259 / Fax (855) 925-9529
 1            In this case, Plaintiff seeks recovery of fees as sanction for attorney time he must incur again

 2   to prepare for a second trial. This double preparation time includes time he must spend to review the

 3   files to refresh his recollection, organize and review exhibits, prepare his witnesses, and prepare for

 4   opening statement. Wong Decl. ¶¶ 8-11; Bloom Decl. ¶¶ 4-7. Following the reasoning of Gierlinger,

 5   because attorney preparation time must be repeated before the second trial and, following Goodyear

 6   Tire & Rubber Co., because there would be no need to incur this extra attorney time but for FedEx’s

 7   misconduct causing the mistrial, recovery for this duplication of effort is an appropriate sanction.

 8            Following the model of “rough justice” approved by the U.S. Supreme Court in such cases,

 9   Plaintiff estimates that approximately 35% of his attorneys’ efforts must be expended again in

10   preparation for the second trial. Wong Decl. ¶ 12; Bloom Decl. ¶ 8. Plaintiff limits this request for

11   attorney’s fee reimbursement to the intense period of trial preparation four weeks prior to trial. Bloom

12   Decl. ¶¶ 9, 30.

13            The underlying attorney’s fees are themselves reasonable.3 Plaintiff’s expert, Ms. Hanley, has

14   reviewed the records and states that a significant portion of the work done by Plaintiff’s counsel must

15   begin again and a minimum of 35% duplication of fees incurred in the approximately four weeks

16   before trial is a reasonable estimate. Hanley ¶¶ 15-16. The attorney hourly rates are also reasonable.

17   Plaintiff seeks recovery at the rates of $525 (Bloom), $375 (Wong), $300 (Baker), $225 (Wada), $150

18   (paralegal Bammer), and $125 (paralegal Eckert).

19            Plaintiff has identified the following categories of attorney activities, hours completed, and

20   fees incurred for the period of November 12 to December 10, 2019. Applying an across-the-board

21

22
     3
       To determine reasonableness, “a district court must start by determining how many hours were reasonably expended on
23   the litigation, and then multiply those hours by the prevailing local rate for an attorney of the skill required to perform the
     litigation.” Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008).

         PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                                      AKW LAW, P.C.
         MISTRIAL - 10                                                                         6100 219th St. SW, Suite 480
         Case No. 2:18-cv-01164 MJP                                                           Mountlake Terrace, WA 98043
                                                                                        Tel. (206) 259-1259 / Fax (855) 925-9529
 1   reduction in each category of 65% results in the following calculations:

 2       Activity by Category         Hours Spent          Fees Incurred               65% Reduction
                                        (11/11-12/10)

 3    Appear & Attend                      59.3             $ 21,902.50                  $     7,665.88
      Billable Travel Time                  6.6             $  1,732.50                  $       606.38
 4    Communicate with
      Opponents                            5.6              $ 23,635.00                   $ 8,272.25
 5    Communicate with Client              30.2             $ 13,035.00                   $ 4,562.25
      Communicate within Legal
 6    Team                                 79.3             $   32,537.50                 $ 11,388.13
      Communicate with
 7    Witnesses                            9.5              $ 45,572.50                   $ 15,950.38
      Drafting/Revising                   101.1             $ 37,507.50                   $ 13,127.63
 8    Evidence Creation &
      Preparation                          90.6             $ 11,805.00                   $ 4,131.75
 9    Plan & Prepare                      136.1             $ 49,312.50                   $ 17,259.38
      Research                              9.3             $    3,345.00                 $ 1,170.75
10    Review & Analysis                    96.6             $ 30,820.20                   $ 10,787.07
                                                        Total Fees But For                $73,763.38
11
                                                        Misconduct
12
            Ordering reimbursement of $73,763.38 in attorney’s fees is a sanction calibrated to the
13
     damages caused by the misconduct. It covers the legal bills that the discovery abuse occasioned while
14
     providing the “rough justice” called for by the Supreme Court in Goodyear Tire & Rubber Co.
15
            2.      The Court Should Order Reimbursement of Costs Caused by the Mistrial.
16
            The mistrial triggered by Defendant’s litigation abuse caused Plaintiff to incur added costs he
17
     would not have incurred but for the mistrial. These unavoidable costs incurred as a result of the
18
     misconduct are also an appropriate basis for a sanctions award. Excess costs include $2,121.68 in
19
     attorney’s travel expenses (Wong Decl., ¶ 34; Bloom Decl., ¶ 34), $ 96.00 in parking (Bloom Decl., ¶
20
     36), $550.97 for meals (Wong Decl., ¶ 35; Bloom Decl., ¶ 35), $303.16 in process server fees (Wong
21
     Decl. ¶ 32), $625.65 in fees for readers of Rule 30(b)(6) testimony (id. at ¶ 33), $3,928.10 in expert
22
     witness fees (id. at ¶ 36), $600 in lost wages for Mr. Goldstine (Bloom Decl., ¶ 37), and $150.93 in
23

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                           AKW LAW, P.C.
      MISTRIAL - 11                                                            6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                              Mountlake Terrace, WA 98043
                                                                        Tel. (206) 259-1259 / Fax (855) 925-9529
 1   mileage and parking for Mr. Goldstine (id.). Unlike attorney time, some of which can be re-used in a

 2   second trial, all of the costs listed herein must be repeated for the second trial. Plaintiff seeks

 3   reimbursement for the full $8,452.49 in out-of-pocket costs ($5,380.37 for AKW Law plus $3,072.12

 4   for Bloom Law), since none of these costs would be incurred but for the mistrial. Reimbursement of

 5   full costs is a sanction calibrated to the damages caused by the misconduct per Goodyear Tire &

 6   Rubber Co.

 7   D.     In Addition to Reimbursement of Fees Caused by the Mistrial, the Court Should Order
            Recovery to Plaintiff for Fees Incurred In Bringing this Motion for Sanctions.
 8
            It is appropriate to award attorney’s fees to Plaintiff incurred in filing the motion for sanctions.
 9
     See Blixseth v. Yellowstone Mountain Club, LLC, 854 F.3d 626, 632 (9th Cir. 2017); Houston v C.G.
10
     Sec. Services, Inc., 820 F.2d 855, 859 (7th Cir. 2016); Norelus v. Denny’s, Inc., 628 F.3d 1270, 1298
11
     (11th Cir. 2010). A further award of fees in the amount of $11,857.50 for preparation of this motion
12
     is appropriate, as well as the expert fee of $3,500. See Bloom Decl. ¶ 32; Wong Decl. ¶ 30; Wada
13
     Decl. ¶ 16; Hanley Decl. ¶ 16.
14
                                            VI.     CONCLUSION
15
            For the above reasons, Plaintiff respectfully requests entry of an order directing Defendant
16
     FedEx Freight, Inc. to reimburse him for $73,763.38 in attorney’s fees for work that must be duplicated
17
     for the mistrial, $11,857.50 in attorney’s fees incurred in bringing this motion, $3,500 for the expert’s
18
     declaration, and $8,452.49 in costs, as further sanctions resulting from the mistrial caused by
19
     Defendant’s discovery misconduct as authorized by Federal Rule of Civil Procedure 37 and this
20
     Court’s inherent powers. These fees and costs are reasonable and authority to award such sanctions
21
     is supported by the record.
22
                                         VII.     PROPOSED ORDER
23

      PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                            AKW LAW, P.C.
      MISTRIAL - 12                                                               6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164 MJP                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
 1         A proposed order seeking the relief requested is attached.

 2   DATED December 26, 2019.
                                                AKW LAW, P.C.
 3

 4                                              /s/ Ada K. Wong
                                                Ada K. Wong, WSBA #45936
 5                                              Jordan T. Wada, WSBA #54937
                                                Attorneys for Plaintiff
 6                                              6100 219th St. SW, Suite 480
                                                Mountlake Terrace, WA 98043
 7                                              Tel.: (206) 259-1259
                                                Fax: (855) 925-9529
 8                                              E-mail: ada@akw-law.com
                                                E-mail: jordan@akw-law.com
 9
                                                BLOOM LAW PLLC
10

11                                              /s/ Beth Bloom
                                                Beth A. Bloom, WSBA #31702
12                                              Attorneys for Plaintiff
                                                3827-C S. Edmunds Street
13                                              Seattle, WA 98118
                                                Tel.: (206) 323-0409
14                                              E-mail: bbloom@bloomlawpllc.com

15

16

17

18

19

20

21

22

23

     PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                          AKW LAW, P.C.
     MISTRIAL - 13                                                             6100 219th St. SW, Suite 480
     Case No. 2:18-cv-01164 MJP                                               Mountlake Terrace, WA 98043
                                                                        Tel. (206) 259-1259 / Fax (855) 925-9529
 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on December 26, 2019, I caused to be electronically filed the foregoing

 3   document with the Clerk of the Court using the CM/ECF system, which will send notification of such

 4   filing to the following:

 5             Medora A. Marisseau
               Karr Tuttle Campbell
 6             701 Fifth Avenue, Ste. 3300
               Seattle, WA 98104
 7             E-mail: MMarisseau@karrtuttle.com
               E-mail: jlikit@karrtuttle.com
 8
               Donald H. Snook, TN Bar #21775
 9             Sandra C. Isom, CA Bar #157374
               FedEx Freight, Inc.
10             1715 Aaron Brenner Drive, Suite 600
               Memphis, TN 38120
11             E-mail: Donald.snook@fedex.com
               E-mail: Scisom@fedex.com
12             Counsel for Defendant FedEx Freight, Inc.
               Beth Bloom, WSBA #31702
13             Attorney for Plaintiff
               3827C South Edmunds Street
14             Seattle, WA 98118
               Tel.: (206) 323-0409
15             E-mail: bbloom@bloomlawpllc.com
               Co-counsel for Plaintiff David Goldstine
16

17
             I declare under penalty of perjury under the laws of the state of Washington that the foregoing
18
     is true and correct.
19
             DATED: December 26, 2019, at Mountlake Terrace, Washington.
20

21                                                /s/ Ada K. Wong
                                                  Ada K. Wong
22

23

       PLAINTIFF’S AMENDED MOTION FOR SANCTIONS DUE TO                        AKW LAW, P.C.
       MISTRIAL - 14                                                           6100 219th St. SW, Suite 480
       Case No. 2:18-cv-01164 MJP                                             Mountlake Terrace, WA 98043
                                                                        Tel. (206) 259-1259 / Fax (855) 925-9529
